UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-1057


RONALD I. PAUL,

                   Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF TRANSPORTATIONS; PAUL D. DE
HOLCZER, individually and as a partner of the law firm of Moses, Koon &
Brackett, PC; MICHAEL H. QUINN, individually and as senior lawyer of Quinn
Law Firm, LLC; OSCAR K. RUCKER, in his individual capacity as Director,
Rights of Way South Carolina Department of Transportation; MACIE M.
GRESHAM, in her individual capacity as Eastern Region Right of Way Program
Manager South Carolina Department of Transportation; NATALIE J. MOORE, in
her individual capacity as Assistant Chief Counsel, South Carolina Department of
Transportation; J. CHARLES ORMOND, JR., individually and as partner of the
Law Firm of Holler, Dennis, Corbett, Ormond, Plante & Garner,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:16-cv-01727-CMC)


Submitted: May 31, 2017                                        Decided: June 8, 2017


Before GREGORY, Chief Judge, and MOTZ and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ronald I. Paul, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Ronald I. Paul appeals the district court’s order accepting the recommendation of

the magistrate judge, dismissing without prejudice his 42 U.S.C. § 1983 (2012)

complaint, and imposing a prefiling injunction against him. Paul also appeals the court’s

order denying his Fed. R. Civ. P. 59(e) motion for reconsideration. We have reviewed

the record and find no reversible error in either order. Accordingly, we affirm for the

reasons stated by the district court. Paul v. S.C. Dep’t of Transp., No. 3:16-cv-01727-

CMC (D.S.C. Nov. 8, 2016 & Jan. 11, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3